99 F.3d 402
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Vincent WARREN, Petitioner-Appellant,v.John J. KEANE, Respondent-Appellee.
No. 95-2070.
United States Court of Appeals, Second Circuit.
Dec. 27, 1995.

Appearing for Appellant:  Theodore S. Green, Green & Will Statter, White Plains, NY.
Appearing for Appellee:  Billie Manning and Stuart P. Levy, Assistant District Attorneys, Bronx, NY.
S.D.N.Y.
AFFIRMED.
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was submitted.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court is hereby affirmed.
Present:  LUMBARD, WINTER, WALKER, JR., Circuit Judges.


1
Vincent Warren appeals from Judge Haight's denial of Warren's petition for a writ of habeas corpus.  The instant petition is Warren's fifth petition under 22 U.S.C. § 2254.  We agree with the district court that it represents an abuse of the writ for substantially the reasons stated by the district court in its Memorandum Opinion and Order filed July 6, 1994.